DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed 9/3/2021, with respect to the 103 claim rejections have been fully considered and are persuasive.  The 103 rejection of the claims 1-12 and 17-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim is directed towards an image processing apparatus.  The unique aspects of the claims are the following combination of claim limitations: 

“the preview image data having a data amount that is smaller than a data amount of actual scan data of the document read by the image reader;” 

“wherein the at least one processor is configured to perform image analysis on the preview image data, and is configured to specify a rectangular area satisfying-a predetermined condition, according to a result of the image analysis; and the at least one processor is configured to rotate the preview image data in such a direction that at least a part of the specified rectangular area overlaps the specific area, and the at least one processor is configured to control the display such that the display displays a partial image which is a part of the rotated preview image data and is positioned in the specific area.”

These limitations, in combination, were not found in any applied and/or cited prior art.  These features in combination with the rest of the independent claim features overcome the prior art as a whole.  Thus, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672